EXHIBIT 4.9 Dated 27 March 2008 Junior Secured Loan Agreement for a loan of up to US$42,500,000 to OMEGA NAVIGATION ENTERPRISES, INC. provided by the banks and financial institutions listed in Schedule 1 Swap Banks THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., New York Branch -and- NIBC BANK N.V. Agent NIBC BANK N.V. Contents Clause Page 1 Purpose and definitions 2 2 The Facility 19 3 Interest and Interest Periods 20 4 Repayment, prepayment and reborrowing 22 5 Commitment commission, fees and expenses 26 6 Payments and taxes; accounts and calculations 27 7 Representations and warranties 28 8 Undertakings 33 9 Conditions 43 10 Events of Default 44 11 Indemnities 48 12 Unlawfulness and increased costs 49 13 Application of Moneys, Security, set off and pro-rata payments 51 14 Earnings Accounts 53 15 Assignment, substitution and lending office 56 16 Agent 58 17 Notices and other matters 58 18 Governing law and jurisdiction 60 Schedule 1 The Banks and the Swap Banks 61 Part 1 - Commitment 61 Part 2 – The Swap Bank 61 Schedule 2 Ships 62 Part 1 - Initial Ships 62 Schedule 3 Form of Drawdown Notice 65 Schedule 4 66 Schedule 5 Form of Substitution Certificate 73 Schedule 6 Compliance Certificate 77 Schedule 7 Calculation of Additional Cost 79 2 THIS AGREEMENT is dated 27 March 2008 and made BETWEEN: (1) OMEGA NAVIGATION ENTERPRISES, INC. as Borrower; (2) the banks and financial institutions whose names and addresses are set out in Schedule 1, Part 1 as Banks; (3) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., New York Branch and NIBC BANK N.V. in their capacities as Swap Banks; and (4) NIBC BANK N.V. in its capacity as Agent, security agent and trustee. ITISAGREED as follows: 1 Purpose and definitions 1.1 Purpose This Agreement sets out the terms and conditions upon and subject to which the Banks agree, according to their several obligations, to make available to the Borrower a loan facility of the lesser of: (i) Forty Two million Five hundred thousand Dollars ($42,500,000), (ii) nine per cent (9%) of the Fleet Market Value on the Drawdown Date and (iii) an amount which when aggregated with the amount of the First Loan does not exceed seventy per cent (70%) of the Fleet Market Value on the Drawdown Date, for the purpose of (a) assisting the Borrower in prepaying part of the First Loan presently secured on, inter alia, the Ships pursuant to the First Loan Agreement and (b) providing the Borrower with working capital. 1.2 Definitions In this Agreement, unless the context otherwise requires: “Account Bank” means (i) in respect of the Earnings Accounts, HSH Nordbank AG acting through its office at Gerhart-Hauptmann-Platz 50, 20095 Hamburg, Germany and includes its successors in title and (ii) in respect of the Retention Account, NIBC Bank N.V. acting through its office at Carnegieplein 4, 2517 KJ, The Hague, The Netherlands and "Account Banks" means both of them; “Accounts” means the Earnings Accounts and the Retention Account and “Account” means any of them; “Accounts Pledges” means together the second priority pledges (subject only to the prior rights of the First Loan Finance Parties under the First Account Pledges) of the Earnings Accounts and the first priority pledge of the Retention Account executed or (as the context may require) to be executed by each Owner or the Borrower as appropriate in favour of the Finance Parties or the Agent (as the case may be) in respect of each Earnings Account and the Retention Account in the agreed form and “Account Pledge” means any of them; “Additional Cost” means in relation to any period a percentage calculated for such period at an annual rate determined by the application of the formula in Schedule 7; “Agency Agreement” means the agency agreement executed or (as the context may require) to be executed between the Borrower, the Agent, the Swap Banks and the Banks in the agreed form; “Agent” means NIBC BANK N.V. acting through its office at Carnegieplein 4, 2517 KJ, The Hague, The Netherlands or such other company or person as may be appointed agent, security 3 agent and trustee for the Banks and the Swap Banks pursuant to the Agency Agreement and includes its successors and assigns; “Approved Brokers” means, together, Arrow Sale & Purchase (UK) Ltd, R.S. Platou Shipbrokers A.S. of Oslo, Norway, H. Clarksons & Co Ltd. of London, England of Piraeus, Greece and Fearnleys A/S of Oslo, Norway and “Approved Broker” means any of them; "Approved Managers" means, together, the Commercial Manager and the Technical Managers and "Approved Manager" means any of them; “Assignee” has the meaning ascribed thereto in clause15.3; “Assignment of Intra-Group Loan Agreements” means the second priority assignment (subject only to the prior rights of the First Loan Agent under the First Assignment of Intra-Group Loan Agreements) executed or (as the context may require) to be executed by the Borrower in favour of the Agent (as security agent and trustee on behalf of the Finance Parties) in the agreed form; “Banking Day” means a day on which dealings in deposits in Dollars are carried on in the London Interbank Eurocurrency Market and (other than Saturday or Sunday) on which banks are open for general business in London, Athens, Boston, The Hague and New York City (or any other relevant place of payment under clause 6); “Banks” mean the banks and financial institutions listed in Schedule 1 and include their respective successors in title, Assignees and transferees and “Bank” means any or all of them; “Borrowed Money” means Indebtedness in respect of (i) money borrowed or raised and debit balances at banks, (ii) any bond, note, loan stock, debenture or similar debt instrument, (iii) acceptance or documentary credit facilities, (iv)receivables sold or discounted (otherwise than on a non-recourse basis), (v) deferred payments for assets or services acquired, (vi) finance leases and hire purchase contracts, (vii) swaps, forward exchange contracts, futures and other derivatives, (viii) any other transaction (including without limitation forward sale or purchase agreements) having the commercial effect of a borrowing or raising of money or of any of (ii) to (vii) above and (ix) guarantees in respect of Indebtedness of any person falling within any of (i) to (viii) above; “Borrower” means Omega Navigation Enterprises, Inc. of Trust Company Complex, Ajeltake Road, Ajeltake Islands, Majuro MH 96960, Marshall Islands and includes its successors in title; “Borrower’s Group” means the
